DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment 
The Amendment filed on February 26th, 2021 has been entered. Claims 1-8 remain pending in the application with claims 1-6 and 8 amended, claim 7 withdrawn. Applicant’s amendments to the Specification, Drawings, and Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed on December 1st, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kamon et al. (JP-2016-192893) herein after Kamon, using the US Patent application publication (US 2019/0246874).
Regarding claim 1, Kamon teaches, A medical observation device (10, Fig.1) comprising: circuitry (16, Fig. 1) configured to control an imaging device (14, Fig. 1) with a plurality of light sources (20, Fig. 2) that emit light having different wavelengths (para. [0048]), wherein the circuitry (16, Fig. 1) is (20a, 20b, 20c, 20d, Fig. 2) so that intensity of light emitted by the light source (20, Fig. 2) having a shortest wavelength (Blue light is considered  of shortest wavelength) out of intensity of light at a reference color temperature is greater than intensity of light emitted at the reference color temperature (Fig. 4, para[0052], para.[0053]), the Examiner interprets this as the blue light (shortest wavelength intensity) emitted is greater than the intensity of light at reference that is (green and red), and the reference color temperature is a reference color temperature used to display a medical captured image captured by the imaging device (para. [0069], captured image displayed on monitor 18 of Fig. 1)
Regarding claim 2, Kamon teaches, the plurality of light sources (20a, 20b, 20c, 20d, Fig. 2) have a light source that emits red light ( R-LED 20d, Fig. 2), a light source that emits green light (G-LED 20c, Fig. 2), and a light source that emits blue light (B-LED 20b, Fig. 2) and the circuitry (16, Fig. 1) is further configured to control light emission of the light source that emits blue light (B-LED 20b, Fig. 2) so that intensity of light emitted by the light source that emits blue light which is the light source having the shortest wavelength is greater than intensity of light emitted at the reference color temperature (Fig. 4, para[0052], para.[0053], “the quantity of light emission of the blue light Bx becomes larger than the quantity of light emission of any of the violet light V, the green light G, and the red light R.”).
Regarding claim 3, Kamon teaches, the circuitry (16, Fig. 1) is configured to control light emission of the plurality of light sources so that intensity of light emitted by the light sources other than the light source having the shortest wavelength among the plurality of light sources does not differ from the intensity of light emitted at the reference color temperature (Fig. 4, para[0052], para.[0053]).
Regarding claim 4, Kamon teaches, the circuitry (16, Fig. 1) is further configured to control display (18, Fig. 1, para. [0046]) of the medical captured image captured by the imaging device (14. Fig. 1), wherein the circuitry (16, Fig. 1) is configured to control a color temperature of a display device that displays the medical captured image on a display screen (18, Fig. 1) in accordance (para [0069], Fig. 6) The Examiner interprets this as the circuitry 16 (Processor device) controls the light emission of light equipment 14 and control the display device monitor 18. Also in para [0069] “The display control unit 60 performs a display control for displaying an image on the monitor 18 from the image processing unit 58”).
Regarding claim 5, Kamon teaches, the circuitry (16, Fig. 1) is configured to control the color temperature by causing state information indicating a state of the control of the light emission by the plurality of light sources to be transmitted to the display device (Monitor 18) (para [0069], Fig. 6) The Examiner interprets this as the circuitry 16 (Processor device) controls the light emission of light equipment 14 and control the display device monitor 18. Also in para [0069] “The display control unit 60 performs a display control for displaying an image on the monitor 18 from the image processing unit 58”).
Regarding claim 6, Kamon teaches, the imaging device (Endoscope 12, and light source 14, Fig. 1) configured to be inserted into an inside of a body of a patient and capture an image of the inside of the body (Para. [0043], Fig. 14 is illustrating an image).
Regarding claim 8, Kamon Teaches, a medical observation device (10, Fig.1) including circuitry (16, Fig. 1) configured to control an imaging device (14, Fig. 1) with a plurality of light sources (20a, 20b, 20c, 20d, Fig. 2) that emit light having different wavelengths (Fig. 4, para. [0048]); and a display device (18, Fig. 1) configured to display a medical captured image captured by the imaging device on a display screen (Para. [0043]), wherein the circuitry (16, Fig. 1) of the medical observation device is configured to control light emission of the plurality of light sources so that intensity of light emitted by the light source having a shortest wavelength out of intensity of light at a reference color temperature is greater than intensity of light emitted at the reference color temperature (Fig. 4, para[0052], para.[0053]), the Examiner interprets this as the blue light (shortest wavelength intensity) emitted is greater than the intensity of light at reference that is (green and red),  and the reference color temperature is a reference color temperature used to display a medical captured image captured by the imaging device (para. [0069], captured image displayed on monitor 18 of Fig. 1)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795